Name: COUNCIL REGULATION (EC) No 212/96 of 29 January 1996 extending the provisional anti-dumping duty on imports of coumarin orignating in the People' s Republic of China
 Type: Regulation
 Subject Matter: competition;  trade;  Asia and Oceania;  chemistry
 Date Published: nan

 6. 2. 96 EN Official Journal of the European Communities No L 28/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 212/96 of 29 January 1996 extending the provisional anti-dumping duty on imports of coumarin orignating in the People's Republic of China ters known to be concerned of its intention to propose an extension of the validity of the provisional duty for an additional period of two months ; Whereas the exporters have raised no objections, THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Commu ­ nity ('), and in particular Article 23 thereof, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsi ­ dized imports from countries not members of the Euro ­ pean Economic Community (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas Commission Regulation (EC) No 2352/95 (3) imposed a provisional anti-dumping duty on imports of coumarin orignating in the People's Republic of China ; Whereas examination of the facts has not yet been completed and the Commission has informed the expor ­ HAS ADOPTED THIS REGULATION : Article 1 The validity of the provisional anti-dumping duty on imports of coumarin originating in the People's Republic of China imposed by Regulation (EC) No 2352/95 is hereby extended for a period of two months and shall expire on 9 April 1996. The duty shall cease to apply if, before this date, the Council adopts definitive measures or the proceeding is terminated pursuant to Article 9 of Regulation (EEC) No 2423/88 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 January 1996. For the Council The President S. AGNELLI (') OJ No L 349, 31 . 12. 1994, p. 1 . Regulation as last amended by Regulation (EC) No 1251 /95 (OJ No L 122, 2. 6. 1995, p. !) ¢ (2) OJ No L 209, 2. 8 . 1988, p. 1 . Regulation as last amended by Regulation (EC) No 522/94 (OJ No L 66, 10 . 3 . 1994, p. 10). (3) OJ No L 239, 7. 10 . 1995, p. 4.